DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants Amendments and Request for Continued examination filed on 04/18/2022.
Claims 1, 9, 14, 18,  25, and 31 have been amended.
Claims 2-6, 8, 10-12, 15-17, 19-20, 22-24, 26, 28-30 and 32 have been cancelled.
Claims 1, 7, 9, 13, 14, 18, 21, 25, 27 and 31 are pending and presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims, 7, 9, 13, 14, 18, 21, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (US 2016/0137730) in view of Jeong et al. (US 2011/0286,920).
Abrams discloses anti-P-cadherin antibodies, antibody fragments, antibody drug conjugates, and their uses for the treatment of cancer (abstract). P-cadherin (also referred to as "Pcad" "PCad" "P-Cad, or CDH3), is also known to be overexpressed in a number of malignant tumors, including breast, gastric, endometrial, head and neck, and colorectal cancer, among others (0005). The antibodies, antibody fragments (e.g., antigen binding fragments) or functional equivalents can also be conjugated to a radioactive isotope to generate cytotoxic radiopharmaceuticals, referred to as radioimmunoconjugates. Examples of radioactive isotopes that can be conjugated to antibodies for use diagnostically or therapeutically include 153Sm, 177Lu, 159Gd, 149Pm, 140La, 175Yb, 166Ho, 90Y, and positron emitting metals using various positron emission tomographies, and non-radioactive paramagnetic metal ions. In certain embodiments, methods can be used to prepare radioimmunoconjugates using the antibodies and macrocyclic chelator is 1,4,7,10-tetraazacyclododecane-N,N',N'',N'''-tetraacetic acid (DOTA) which can be attached to the antibody via a linker molecule (0144 and 0148). In one embodiment, the conjugates of the present invention can be prepared by a one-step process. The process comprises combining the antibody, drug and cross-linking agent in a substantially aqueous medium, optionally containing one or more co-solvents, at a suitable pH. The one-step process, the reaction step also can comprise the addition of a buffering agent. Any suitable buffering agent known in the art can be used. Suitable buffering agents include, for example, a citrate buffer, an acetate buffer, a succinate buffer, and a phosphate buffer (0159). Additional disclosure includes that formulations of therapeutic and diagnostic agents can be prepared by mixing with physiologically acceptable carriers, excipients, or stabilizers in the form of, e.g., lyophilized powders, slurries, aqueous solutions, lotions, or suspensions.
	Abrams reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation.
Jeong discloses bifunctional chelating agents (BCA) conjugated mannosyl human serum albumin (MSA) and its radioisotope labeled compounds for imaging immune system and preparation of kits for radiolabeling(abstract). BCA is bifunctional chelating agent selected from 1,4,7-triazacyclononane-1,4,7-triacetic acid (NOTA) or 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA); and radioisotopes comprise 68Ga and .sup.111In, and the most preferable one is 68Ga. (0032 and 0048). Composition comprises sterile and apyrogenic kit of liquid, frozen or lyophilized state comprising 10 ng-100 mg of conjugate of (1) for preparation of a pharmaceutical composition labeled with a metallic radioisotope. A kit of further comprising 0.01 mL-10 mL of 1 uM-10 M buffer (pH 1 about.9) and the buffer solution is a mixture of acids selected from the group consisting of acetic acid, phosphoric acid, citric acid, fumaric acid, lactic acid, succinic acid, tartaric acid, carbonic acid, glucoheptonic acid, gluconic acid, glucuronic acid, glucaric acid and boric acid, and sodium or potassium salt thereof (0025-0027). 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, applicants have resorted to the use of product-by-process format for example in claim 39. The 35 USC 103 rejection set forth above is proper because the product-by-process format that applicant incorporated does not impart any structural difference with the prior art product. Please note that in product-by-process claims, “once a product appearing to be substantially identical and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtains prior art products and makes physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composite structure as recited differs and, if so, to what extent, from that of the discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by the applicants are suitable for inclusion in composition. The person of ordinary skill in the art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618